UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1354


In re: JAMES M. PRESTON,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:19-cv-00114-TSK-MJA)


Submitted: June 24, 2021                                          Decided: July 7, 2021


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James M. Preston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James M. Preston petitions for a writ of mandamus, alleging that the district court

has unduly delayed acting on his 28 U.S.C. § 2241 petition. Our review of the district

court’s docket reveals that the district court has granted Preston’s petition. Preston v.

Gomez, No. 1:19-cv-00114-TSK-MJA (N.D.W. Va. May 7, 2021). Accordingly, we deny

the mandamus petition as moot. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2